JS 44 (Rev. 08/18) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor ala tae) the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the

Inited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
GARY CARFAGNO

(b) County of Residence of First Listed Plaintiff Pinellas
(EXCEPT IN US. PLAINTIFE CASES)

(c) Attorneys (firm Name, Address, and Telephone Number)

Jason W. Imler, Esq. Printy & Printy, P.A.
3411 W. Fletcher Ave., Suite A, Tampa, Florida 33618
(P); 813-434-0649; (F):813-423-6543

DEFENDANTS
PRAXAIR DISTRIBUTION, INC.

County of Residence of First Listed Defendant —_ Pinellas
CIN US. PLAINTIFF CASES ONLY)

NOTE: | INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

Attomeys (/f Known)

 

 

 

 

   

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Pace an “Xin One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an °X" 1m One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 1 U.S. Government 43° Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State J 1 © 1 Incorporated or Principal Place go4 4
of Business In This State
42. US. Government 4° Diversity Citizen of Another State 12 1 2 Incorporated ane Principal Place aos O85
Defendant (Indicate Citizenship of Parties in Hem fll) of Business In Another State
Citizen or Subject of a 43 © 3. Foreign Nation 76 O86
Foreign Country
1V. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY
1 110 Insurance PERSONAL INJURY PERSONAL INJURY 1 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
O 120 Marine 0 310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 376 Qui Tam (31 USC
7 130 Miller Act © 315 Airplane Product Product Liability 690 Other 28 USC 157 3729(a))
1 140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
(7 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical | ’ RIG. O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
C151 Medicare Act © 330 Federal Employers’ Product Liability 1 830 Patent 450 Commerce
© 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 1 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (1 345 Marine Product Liability (7 840 Trademark Corrupt Organizations
TJ 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits (7 350 Motor Vehicle 1 370 Other Fraud 9 710 Fair Labor Standards O 861 HIA (1395ff) 0 485 Telephone Consumer
1 160 Stockholders’ Suits (1 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
(7 190 Other Contract Product Liability 1 380 Other Personal 1 720 Labor/Management 1 863 DIWC/DIWW (405(g)) | 490 Cable/Sat TV
A 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI © 850 Securities/Commodities
4 196 Franchise Injury 4 385 Property Damage 1 740 Railway Labor Act 865 RSI (405(g)) Exchange
© 362 Personal Injury - Product Liability 4 751 Family and Medical 7 890 Other Statutory Actions
Medical Malpractice Leave Act 891 Agricultural Acts
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _]9 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
4 210 Land Condemnation G1 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 1 870 Taxes (U.S. Plaintiff 1 895 Freedom of Information
O 220 Foreclosure O 441 Voting O 463 Alien Detainee Income Secunty Act or Defendant) Act
1 230 Rent Lease & Ejectment 4 442 Employment 1 510 Motions to Vacate 871 IRS—Third Party 1 896 Arbitration
1 240 Torts to Land 443 Housing, Sentence 26 USC 7609 899 Administrative Procedure
245 Tort Product Liability Accommodations 1 530 General Act/Review or Appeal of
(7 290 All Other Real Property 2445 Amer. w/Disabilities - | 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: 1 462 Naturalization Application 1 950 Constitutionality of
446 Amer. w/Disabilities -] 4 540 Mandamus & Other = | 465 Other Immigration State Statutes
Other 1 $50 Civil Rights Actions
1 448 Education 1 555 Prison Condition
$60 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X" in One Box Only)
ML 1 Original 112 Removed from 3° Remanded from (14 Reinstated or © 5 ‘Transferred from [| 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurivdictional statutes unless diversity):
Violation of the Americans with Disabilities Act, and the Family and Medical Leave Act

discrimination based disability or perceived disability and retaliation for engaging in a protected activity

 

 

VIL REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 300,000.00 JURY DEMAND: M Yes No
VIM. RELATED CASE(S) .
IF ANY (See msienen"UODGE DOCKET NUMBER

 

DATE SIGNATURE OF ATTORNEY_OF ae
02/12/2020 we ee
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IE JUDGE MAG. JUDGE
